Citation Nr: 1000521	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disorder.

2.  Entitlement to service connection for an eye disorder, 
characterized by refractive error and a temporal 
chorioretinal scar.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory 
disorder.

5.  Entitlement to service connection for a left foot 
disorder.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1992, from January 2003 to April 2004, and from 
July 2004 to April 2005.  

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a left 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated February 1993, the RO denied the 
Veteran's claim for entitlement to service connection for a 
respiratory disorder; he did not appeal that decision and it 
became final one year later.  

2.  In July 2005, the Veteran sought to reopen the claim.

3.  Evidence received since the RO's February 1993 decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim.

4.  A chronic eye disorder did not manifest during service 
and was not identified until after he left active duty. 

5.  A chronic eye disorder is unrelated to service.

6.  Hypertension is not currently shown.

7.  The Veteran had taken asthma medication while on active 
duty.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's February 1993 
decision denying service connection for a respiratory 
disorder is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  An eye disorder, characterized by refractive error and a 
temporal chorioretinal scar, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

3.  Hypertension was not incurred in or aggravated by service 
and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

4.  A respiratory disorder is related to active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the notice letter provided to the Veteran in 
August 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Regarding the service connection claims, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in August 2005 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Further, the 
Veteran submitted his own private treatment records.  

Next, a specific VA medical examination pertinent to the 
issues on appeal was obtained in September 2005.  The Board 
finds that this examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims 
file, interviewed the Veteran and conducted a physical 
examination.  

Moreover, there is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that 
misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's service connection claim for asthma, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a respiratory disorder.  The RO denied this claim in February 
1993 on the basis that there was no current diagnosis of a 
respiratory abnormality.  He did not appeal the RO's decision 
and the decision became final one year later.  

The evidence of record at the time of the initial decision 
included the Veteran's service treatment records and a 
November 1992 VA examination.  Since the RO's decision became 
final, the veteran has submitted service treatment records 
from 1993 to 2006 (which includes records from two additional 
periods of active duty), VA outpatient treatment records from 
2002 to 2005, and a series of VA examinations from September 
2005.  

Of particular note among these records are service treatment 
records from September and October 2003, where the Veteran 
complained of continued exacerbations of asthma.  A 
subsequent treatment evaluation indicated that he was 
experiencing breathing problems for the past five weeks that 
was significant enough for him to use albuterol, an asthma 
medication.  Additionally, the Veteran has also undergone a 
VA examination in September 2005 that diagnosed him with 
bronchial asthma.  

The Board finds that this evidence is new, in that it has not 
been previously considered by the RO.  Additionally, in view 
of the fact that the Veteran's claim was initially denied at 
least in part on the basis that a current respiratory 
disorder was not shown, this evidence is material to an 
unestablished fact.  

Therefore, since evidence that is both new and material to 
the claim for entitlement to service connection for a 
respiratory disorder, the application to reopen is granted 
and the claim is reopened.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	Entitlement to Service Connection for a Left Eye Disorder
	
	The Veteran's service treatment records indicate that he was 
hospitalized in January 1981 after being hit in the left eye 
by a BB pellet.  The eye was observed to have been bloodied, 
but the eyeball itself was not believed to have been 
perforated.  A follow-up evaluation in February 1981 observed 
a clear cornea and lens.  The Veteran was returned to full 
duty in March 1981, even though he complained of continuing 
blurriness at that time and again in May 1981.    
	
	The Veteran's left eye symptomatology appeared to have 
abated, as he did not complain of blurry vision again until 
August 1984.  Most notably, only six months earlier, his eyes 
were substantially normal.
	
	At his National Guard induction physical examination in March 
1993, his vision was normal and no abnormalities were 
observed.  Subsequent physical examinations in May 1998 and 
October 2002 were also normal.  Although the Veteran 
mentioned blurred vision in a medical examination in March 
2004, no eye abnormalities were noted in his post-deployment 
health reassessment in August 2006.
	
	Therefore, although the Veteran's left eye was injured while 
on active duty service, the service treatment records 
indicate that this injury resolved without any subsequent 
symptomatology.  
	
	The Veteran's July 2005 claim was submitted only three months 
after his release from his most recent period of active duty 
service.  However, he does not attribute his left eye 
symptomatology to his most recent period of active duty, but 
rather to his eye injury in 1981.  Therefore, the competent 
evidence does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to his left eye injury for many years, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Significantly, the Board finds that the Veteran's reported 
history of continued left eye symptomatology since active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorder began in service, 
subsequent examinations, such as his National Guard induction 
physical and his post-deployment was absent of any 
complaints.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's left eye disorder to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a September 2005 VA examination undertaken specifically to 
address the issue on appeal.  At that time, an examination of 
the Veteran's eyes indicated that he had 20/25 vision in the 
left eye without corrective lenses, and 20/15 with corrective 
lenses.  The lenses were clear, floaters were observed, but 
no optic nerve damage was noted.   
	
	After a physical examination, the examiner concluded that the 
Veteran had refractive error and a temporal scar in the left 
eye.  In summarizing these observations, the examiner 
attributed the Veteran's eye symptoms to refractive error and 
floaters which, under 38 C.F.R. § 3.303(c) (2009), is not a 
disability for which service connection can be awarded, and 
not to the remote injury sustained to the left eye in January 
1981.

	Entitlement to Service Connection for Hypertension

Regarding the Veteran's claim for hypertension, the Service 
treatment records reflect essentially normal blood pressure 
readings and no diagnosis of hypertension.  Additionally, 
throughout his active duty, the evidence does not indicate 
that he was on any hypertension controlling medication. 

Since his most recent period of active duty, hypertension is 
also not shown.  At a VA examination in September 2005, the 
Veteran mentioned that he was once observed to have an 
elevated blood pressure, but another reading taken the same 
day was normal.  On the day of the examination, his blood 
pressure was again substantially normal (114/78, 110/80, 
116/76).  Moreover, at his VA eye examination the same month, 
hypertension was observed not to be present.

Thus, in the case of entitlement to service connection for 
hypertension, there is no competent evidence of a current 
disability.  At best, there are complaints of symptomatology 
without underlying pathology.  Symptoms alone cannot be 
compensable without an in-service disease or injury to which 
the pain can be connected by competent evidence.  See 
Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

With respect to both claims, the Board has also considered 
the Veteran's statements asserting a nexus between his 
claimed disorder and active duty service.  While the Board 
reiterates that the Veteran is competent to report symptoms 
as they come to him through his senses, hypertension is not 
the type of disorder that a lay person can provide competent 
evidence on the question of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Entitlement to Service Connection for Asthma

Regarding the Veteran's claim for asthma, it is first noted 
that the Veteran had a history of asthma as a child.  
However, the evidence does not indicate that he was ever 
treated for it and, at his November 1992 VA examination, he 
stated that it had resolved in adolescence.  Moreover, asthma 
was not noted at his induction physical examination in May 
1977.  Therefore, the Board presumes that the Veteran was in 
sound condition at the time of his entry into active duty.  

However, throughout active duty, the Veteran displayed 
symptoms of a respiratory disorder.  Specifically, in 
September 1984, he was diagnosed with bronchitis and a 
bronchial spasm, although this episode was observed to be 
resolving later in the week.  Upper respiratory infections 
were again observed in July 1986 and December 1988.  

In February 1992, the Veteran was diagnosed with asthma at a 
medical clinic and was prescribed with an inhaler in order to 
do physical activity.  A pulmonary function test (PFT) in 
March of 1992 indicated a mild restriction that improved with 
the use of an inhaler.  

At his November 1992 VA examination, the Veteran claimed that 
he was experiencing shortness of breath since his service in 
Southwest Asia.  The VA examiner did not observe any 
respiratory abnormality.  However, the PFT that was ordered 
was not reviewed by the examiner.  

In October 2003, during his next period of active duty, the 
Veteran complained of a continued exacerbation of asthma for 
the past month.  Although he stated that he used an albuterol 
inhaler once or twice per day, there was only temporarily 
relief.  PFTs showed "restriction," leading to a diagnosis 
of reactive airway disease.  He again reported that his 
symptoms had improved in August 2004 after use of albuterol.  

Since his release from his most recent period of active duty, 
the Veteran underwent a VA examination in September 2005.  He 
complained of symptoms in 1993, for which he had not sought 
treatment.  Additionally, he stated that his symptoms 
returned from May 2004 to March 2005.  Although the PFT taken 
at that time indicated normal pulmonary functioning, the VA 
examiner diagnosed bronchial asthma.  

Resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that service connection for asthma is 
warranted.  Even though the Veteran has stated that he was 
asthmatic as a child, this issue had apparently resolved as 
it was not noted upon his induction physical examination.  
Moreover, after entering active duty, he was repeatedly seen 
for asthmatic symptoms.  Despite the fact that some of his 
PFTs were normal or indicative of only mild restriction, his 
respiratory impairment was clearly significant enough to 
require albuterol.  

Moreover, the diagnosis of bronchial asthma in September 
2005, only months after his release from active duty, 
indicates a continuity of symptomatology that time.   
Thus, in light of the above, the Board finds that service 
connection is warranted for this condition.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a respiratory disorder is granted.

Service connection for an eye disorder, characterized by 
refractive error and a temporal chorioretinal scar, is 
denied.  

Service connection for hypertension is denied.

Service connection for a respiratory disorder is granted.


REMAND

Regarding the Veteran's reopened claim for entitlement to 
service connection for a left foot, the Board determines that 
a VA examination and opinion is necessary to meet its duty to 
assist under the VCAA

In this case, beginning in December 2004, the Veteran began 
to complain of pain in his left foot and arch after stepping 
on a rock.  At that time, he was diagnosed with plantar 
fasciitis and put on light duty to rest it.  However, his 
foot pain continued on medical evaluations in January and 
March 2005.  At his separation physical examination in April 
2005, he noted still feeling a "twinge" of pain in the left 
arch. 

However, since his release from active duty, he has not been 
evaluated for his foot disorder, even though it was 
contemplated in April 2005 that he would need treatment after 
his release from active duty.  For this reason, the Board 
finds that an appropriate VA examination and medical opinion 
is required to determine the nature and etiology of his 
current left foot disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).
 
The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain clinical records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from September 
2005 to the present.

2.  The RO should schedule the Veteran for 
an appropriate examination to determine 
the nature and etiology of his left foot 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

With regard to any diagnosed foot 
disorder, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to active duty service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

3. Upon completion of the above, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental Statement of the Case (SSOC) 
and be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


